DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamanaka et al. (US Serial No. 2012/0101214).
Regarding claims 1-4; Yamanaka et al. teaches a low molecular weight polytetrafluoroethylene powder, in a preferred embodiment, having a melt viscosity of 3.5 x 102 Pa·s (at 380°C), an average particle size of 8.4 microns, and a specific surface area of 7.0 m2/g [Ex8].	
Yamanaka et al. teaches a step of heating at 150°C [0214], however fails to explicitly teach the powder is substantially free from C8-C14 perfluorocarboxylic acids and salts thereof.  The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes.  According to the original specification, the step of heating is conducted between 50°C and 300°C in order to remove C8-C14 perfluorocarboxylic acids and salts thereof [0039].  Therefore, the claimed effects and physical properties, i.e. the amount of C8-C14 perfluorocarboxylic acids and salts thereof, would necessarily be present in the process with all the claimed ingredients and process steps.  If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes.  See In re Spada, MPEP §2112.01, I & II. 
Yamanaka et al. teaches a step if irradiation, presumably in the presence of air (i.e. oxygen) [0169], however fails to explicitly teach the low molecular weight PTFE containing 30 or more carboxyl groups at ends of the molecule chain per 106 carbon atoms in the main chain. The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes.  According to the original specification, carboxyl groups may be generated at ends of the molecule chain of the low molecular weight PTFE irradiation of the PTFE in the presence of oxygen [0071].  Therefore, the claimed effects and physical properties, i.e. number of carboxyl groups, would necessarily be present in the process with all the claimed ingredients and process steps.  If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes.  See In re Spada, MPEP §2112.01, I & II. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neuberg et al. (US Patent No. 5891573).
Regarding claims 1 and 4; Neuberg et al. teaches a method for providing a friable PTFE product that has particles of a desired size which are flowable and do not tend to agglomerate [abs].  Specifically, Neuberg et al. teaches the method comprises the PTFE starting material is maintained during handling at a temperature below 66°F, and then irradiated to provide a product which has a decreased average molecular weight and the desired particle size, or is readily comminuted without agglomeration to the desired particle size [col3, line5-22].  Neuberg et al. teaches such irradiation enables grinding or otherwise micronizing the agglomerations to sizes smaller than 5 microns [col3, line35-41].  Neuberg et al. teaches a step of drying at 100°C [col7, line50-55]; thus producing a low molecular weight PTFE.
Neuberg et al. fails to explicitly teach the polytetrafluoroethylene having a melt viscosity of 1 x 102 TO 7 x 105 Pa·s at 380°C, and containing 30 or more carboxyl groups at ends of the molecule chain per 106 carbon atoms in the main chain. The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes.  According to the original specification, the melt viscosity of the PTFE and the amount of carboxyl groups is obtainable by the production method of the instant invention (i.e. a step of irradiation, a step of pulverizing, and a step of heating) [0093].  Therefore, the claimed effects and physical properties, i.e. melt viscosity of the PTFE at 380°C and number of carboxyl groups, In re Spada, MPEP §2112.01, I & II. 
In the alternative, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  See In re Aller, 105 USPQ 233; see MPEP §2144.05.  Neuberg et al. teaches the irradiation dosage of the present invention is preferably 5-200 Mrad [col3, line35-36].  At the time of the invention a person having ordinary skill in the art would have found it obvious to optimize the irradiation dosage in order to obtain a molecular weight that will yield a desired melt viscosity, for purposes of achieved the desired final product of the present invention.
Neuberg et al. teaches a step of heating at 100°C [col7, line50-55], however fails to explicitly teach the powder is substantially free from C8-C14 perfluorocarboxylic acids and salts thereof.  The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes.  According to the original specification, the step of heating is conducted between 50°C and 300°C in order to remove C8-C14 perfluorocarboxylic acids and salts thereof [0039].  Therefore, the claimed effects and physical properties, i.e. the amount of C8-C14 In re Spada, MPEP §2112.01, I & II. 
Regarding claims 3 and 4; Neuberg et al. fails to explicitly teach the surface area is preferably from 7.0 m2/g to 20 m2/g.  The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes.  According to the original specification, when the low molecular weight PTFE obtainable by the production method (i.e. a step of irradiation, a step of pulverizing, and a step of heating) of the invention is in the form of powder, the specific surface area is from 7.0 m2/g to 20 m2/g [0057].  Therefore, the claimed effects and physical properties, i.e. specific surface area, would necessarily be present in the process with all the claimed ingredients and process steps.  If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes.  See In re Spada, MPEP §2112.01, I & II. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767